In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3591 
DEREK J. BURTON, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MICHAEL DOWNEY, et al., 
                                             Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
          No. 3:11‐CV‐03171 — Sue E. Myerscough, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 17, 2015 — DECIDED OCTOBER 8, 2015 
                ____________________ 

   Before FLAUM, MANION, and SYKES, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Plaintiff‐appellee  Derek  J.  Burton 
filed a civil rights action under 42 U.S.C. § 1983, alleging that 
members of the staff at the Jerome Combs Detention Center 
(“JCDC”) violated his constitutional rights while he was de‐
tained  for  eighteen  months awaiting  trial.  The district  court 
denied  defendants’  motion  for  summary  judgment,  ruling 
that  a  reasonable  jury  could  conclude  that  defendants  were 
deliberately  indifferent  to  Burton’s  serious  medical  needs—
2                                                         No. 14‐3591 

the  standard  to  prove  a  constitutional  violation  under  the 
Due Process Clause of the Fourteenth Amendment. Because 
it  found  that  triable  issues  of  fact  existed  as  to  whether  de‐
fendants’ conduct violated Burton’s constitutional rights, the 
district  court  also  rejected  defendants’  defense  of  qualified 
immunity.  Defendants  appeal,  and  for  the  reasons  that  fol‐
low,  we  reverse  the  district  court’s  decision  denying  sum‐
mary judgment. 
                           I.  Background 
    Burton  was  detained  at  the  JCDC  from  September  23, 
2009  to  March  17,  2011,  while  he  awaited  trial  and  sentenc‐
ing for charges of home repair fraud, false impersonation of 
a firefighter, and driving on a revoked license. Before his de‐
tention, Burton had been treated by Dr. Zumwalt, a primary 
care physician, for numerous health issues, including chron‐
ic  back  pain,  chronic  anxiety,  acid  reflux,  herpes  simplex, 
hyperlipidemia,  and  depression.  In  addition  to  other  medi‐
cations,  Dr.  Zumwalt  intermittently  prescribed  Norco,  an 
opioid  pain  medication  similar  to  Vicodin,  to  help  Burton 
manage pain associated with these conditions.  
   In  2008,  Dr.  Zumwalt  diagnosed  Burton  with  avascular 
necrosis, which is a loss of blood circulation that causes bone 
death, in Burton’s hip. He prescribed Norco for the pain and 
recommended  that  Burton  speak  to  Dr.  Verghese,  an  ortho‐
pedic surgeon, for treatment options. 
   One  week  before  Burton’s  detention,  Dr.  Verghese  per‐
formed a core decompression surgery to treat Burton’s avas‐
cular necrosis and prescribed Ultram, a synthetic opiate also 
known as Tramadol, as a pain reliever. In his deposition, Dr. 
Verghese explained that he did not like to prescribe narcotic 
No. 14‐3591                                                         3

pain  medication  such  as  Norco  and  preferred  Ultram  for 
pain  relief  because  it  has  less  addictive  potential.  At  that 
time, Dr. Verghese did not know that Burton was also taking 
Norco. 
    On the day of Burton’s surgery, Dr. Zumwalt refilled Bur‐
ton’s  Norco  prescription  without  consulting  Dr.  Verghese. 
Dr. Zumwalt stated in his deposition that he did not intend 
for Burton to be taking Norco for long, and that the prescrip‐
tion  should  have  run  out  on  September  29,  2009.  Although 
Dr.  Zumwalt  conceded  that  Norco  is  addictive,  he  testified 
that the dose prescribed to Burton would not be addictive if 
taken  over  several  weeks,  and  that  it  could  have  been 
stopped  or  interrupted  without  causing  serious  withdrawal 
symptoms or health issues.  
    On September 23, 2009, Burton was arrested and booked 
into  the  JCDC.  Burton  had  taken  a  Vicodin  pill  about  an 
hour before his arrest. At the time of his detention, all of Bur‐
ton’s  prescribed  medications,  including  Lexapro  for  depres‐
sion, Xanax  for  anxiety, Zantac for  acid reflux, two  types  of 
prescription  cream  for  herples  simplex,  and  Norco,  were 
confiscated pursuant to JCDC policies and procedures.  
    Approximately  thirty‐five  hours  later,  Physician’s  Assis‐
tant  Timothy  Menard  examined  Burton.  Burton  claims  that 
during  his  examination,  he  informed  Menard  that  he  was 
experiencing  severe  pain  as  well  as  withdrawal  symptoms 
because he had been taking Norco for the past year, and re‐
quested that Menard contact Dr. Zumwalt. Menard contact‐
ed  Dr.  Verghese  about  Burton’s  surgery  and  health  issues, 
but did not call Dr. Zumwalt or prescribe Norco. Menard in‐
stead  prescribed  Ultram,  Xanax,  Zantac,  and  cholesterol‐
lowering medication. Burton was allowed to take the Zantac 
4                                                        No. 14‐3591 

and cholesterol medicine back to his cell to self‐dispense, but 
the Ultram and Xanax were dispensed by the JCDC staff.  
    The parties dispute how quickly Burton received Ultram 
after  this  examination.  Burton  contends  that  he  did  not  re‐
ceive pain medication until October 1, nine days after he was 
detained. He did not raise this argument in his complaint—it 
first appears in his response to defendants’ motion for sum‐
mary judgment, which was filed on November 13, 2013. The 
only  evidence  to  support  his  claim  is  a  document  from 
Riverview  Pharmacy  showing  that  an  Ultram  prescription 
was filled on October 1.  
    Burton’s deposition taken in January 2012 tells a different 
story. In that deposition, Burton made several statements in‐
dicating  that  he  began  taking  Ultram  on  September  25, 
meaning that he was only deprived of pain relief for approx‐
imately  thirty‐five  to  forty‐eight  hours  from  the  start  of  his 
detention.  Specifically,  Burton  acknowledged  that  Nurse 
Heather Gill ordered his prescription for Ultram on Septem‐
ber 25 and that he received Ultram after Menard’s September 
25 examination. Burton also admitted that when he met with 
Dr. Verghese on September 29, less than a week after his de‐
tention, he told Dr. Verghese that he was taking Ultram. Bur‐
ton’s  statements  are  consistent  with  JCDC  medical  records 
that show that Ultram was dispensed on September 25.  
    On September 29, 2009, less than a week after he was de‐
tained,  Burton  saw  Dr.  Verghese  for  a  follow‐up  appoint‐
ment and complained that he was experiencing severe post‐
surgical  pain. After  conducting  a  physical  examination  and 
reviewing his X‐rays, Dr. Verghese refilled Burton’s prescrip‐
tion for Ultram for seven to ten days and instructed that he 
No. 14‐3591                                                        5

use Tylenol after his Ultram prescription ran out. As before, 
Dr. Verghese did not prescribe Norco.  
   Dr.  Verghese  saw  Burton  again  on  October  27,  2009.  Dr. 
Verghese  stated  in  his  deposition  that  at  this  time,  Burton 
appeared to be recovering well. Dr. Verghese once again re‐
fused  to  prescribe  narcotics,  despite  Burton’s  continued  re‐
quests. He instead advised that Burton continue to take Ty‐
lenol for pain relief and begin weaning off of his crutches.  
     On November 17, 2009, in a hearing for Burton’s pending 
criminal  case,  Burton  explained  to  Illinois  Circuit  Judge 
Clark  Erickson  that  he  was  not  receiving  the  medications 
that he had been prescribed before he was detained and that 
he  was  experiencing  severe  pain  from  sleeping  on  a  thin 
mattress. The government made no objection to Burton’s oral 
motion and no evidence or testimony was taken. At the end 
of  the  hearing,  Judge  Erickson  ordered  that  the  sheriff  pro‐
vide Burton with an extra mattress and furnish him with all 
medicines  that  were  prescribed  for  him.  But  the  JCDC  did 
not provide Burton with an extra mattress, nor did it supply 
Burton  with  any  prescriptions  written  by  Dr.  Zumwalt  be‐
fore Burton’s detention, including Norco.  
    Burton saw Dr. Verghese again on November 24, 2009. At 
this  time,  Burton  complained  that  he  continued  to  suffer 
from severe hip pain and that he was developing pain in his 
elbow  from  the  crutches.  Dr.  Verghese  diagnosed  Burton 
with  tennis  elbow  and  recommended  physical  therapy  to 
help his recovery progress more quickly. Dr. Verghese stated 
in his deposition that he taught Burton some simple stretch‐
ing exercises, but Burton contends that he was unable to un‐
derstand the instructions.  
6                                                        No. 14‐3591 

   Sometime  after  Burton’s  November  24  appointment, 
Nurse  Gill  called  Dr.  Verghese  to  inquire  about  his  recom‐
mendation  of  physical  therapy.  Dr.  Verghese  informed  her 
that  Burton  could  do  physical  therapy  exercises  in  his  cell. 
Nurse Gill then gave Burton written instructions on how to 
complete  physical  therapy  exercises  with  a  towel  and  also 
provided a towel. The jail did not provide Burton with out‐
side  physical  therapy.  Burton  continued  to  use  crutches  for 
the remainder of his detention.  
    Dr. Verghese saw Burton for the last time on February 25, 
2010.  Burton  again  complained  about  elbow  and  hip  pain 
and  admitted  he  had  not  been  doing  the  stretches  that  Dr. 
Verghese  and  Nurse  Gill  had  suggested.  Dr.  Verghese  con‐
cluded  that  Burton  should  stretch  his  muscles  surrounding 
his  hip  and  elbow  and  recommended  physical  therapy,  on 
the  condition  that  Burton  could  convince  the  court  that  he 
should receive it.  
     During each appointment, Dr. Verghese examined Burton 
and  determined  that  his  avascular  necrosis  was  improving. 
In  fact,  Dr.  Verghese  stated  in  his  deposition  that  as  of  No‐
vember 24, 2009, he found no evidence of any avascular ne‐
crosis at all. But Burton continued to complain about severe 
pain and to request narcotic pain medication, which Dr. Ver‐
ghese refused to prescribe. Dr. Verghese also refused to pre‐
scribe or recommend a thicker  mattress despite Burton’s re‐
quests because he did not believe that a second or different 
mattress  would  affect  Burton’s  underlying  medical  condi‐
tion.  
   For  these  reasons,  at  a  later  hearing  in  Burton’s  criminal 
case, Illinois Circuit Judge Kathy Bradshaw denied Burton’s 
request that the court order the sheriff and the jail to provide 
No. 14‐3591                                                           7

him with narcotic medication, a second mattress, and  a dif‐
ferent orthopedist. Judge Bradshaw determined that Burton 
had  no  current  prescriptions  for  the  medication  he  was  re‐
questing and was being seen by a competent orthopedist, Dr. 
Verghese, who had not recommended an additional mattress 
or prescribed Norco. 
    A  few  months  after  Burton’s  February  25  appointment 
with  Dr.  Verghese,  the  JCDC  offered  to  make  Burton  a  fol‐
low‐up appointment, but Burton refused to go. In his depo‐
sition,  Burton  explained  that  he  did  not  think  Dr.  Verghese 
was helping him get better, and that Dr. Verghese was writ‐
ing  prescriptions  for  physical  therapy  that  the  jail  was  not 
going to fill, so he did not want to waste time with another 
appointment.  
    Between  June  and  August  of  2010,  Menard  contacted 
other orthopedists in the area to try to schedule an appoint‐
ment for Burton, but his efforts were unsuccessful. In a Janu‐
ary 24, 2011 healthcare review document, Menard and Nurse 
Gill  noted  that  all  orthopedic  doctors  in  the  area  refused  to 
see  Burton.  The  review  also  noted  that  Burton  had  recently 
been  caught  hoarding  and  selling  Xanax,  Seroquel,  and  Ul‐
tram in jail.  
    Burton  continued  to  complain  about  his  hip  and  elbow 
pain and  was seen by the JCDC medical staff several times. 
Burton also received medical treatment for other conditions, 
including a rash and rectal bleeding, while detained. Burton 
does not allege that he was ever denied an appointment with 
the medical staff, who saw him twenty‐six times during his 
eighteen‐month period of detention.  
8                                                               No. 14‐3591 

    On  May  3,  2011,  Burton  filed  a  complaint  against  the 
JCDC; Kankakee County Sheriff Timothy Bukowski, Chief of 
Corrections Michael Downey, and Assistant Chief of Correc‐
tions  Chad  Kolitwenzew  (the  “non‐medical  defendants”); 
and Menard, Physician’s Assistant Tiniki  White, Nurse Gill, 
and Nurse Charee Sangster (the “medical defendants”). Bur‐
ton requested monetary relief under 42 U.S.C. § 1983 for al‐
leged violations of his constitutional rights while he was de‐
tained.  The  district  court  denied  defendants’  motion  to  dis‐
miss, finding that Burton had stated a claim that defendants 
were deliberately indifferent to his serious medical needs.1  
    After the close of  discovery, defendants moved for sum‐
mary  judgment,  arguing  that  no  reasonable  jury  could  find 
for Burton and that they were entitled to qualified immunity 
because their actions were consistent with clearly established 
law.  On  September  16,  2014,  the  district  court  denied  de‐
fendants’ motion for summary judgment.  
    Defendants  moved  for  reconsideration  of  the  district 
court’s  order  on  October  6,  2014,  arguing  that  the  non‐
medical defendants should be dismissed from the case. The 
district court denied the motion, reasoning that it could not 
determine  the  non‐medical  defendants’  personal  involve‐
ment in the creation and implementation of jail policies that 
were responsible for Burton’s alleged constitutional depriva‐
tions. Defendants now appeal. 
       
       
                                                 
1 Kankakee County was later added as a necessary party under Carver v. 

Sheriff of LaSalle Cnty., 324 F.3d 947 (7th Cir. 2003), but the County is not a 
party to this appeal.  
No. 14‐3591                                                           9

                          II.  Discussion 
    On  appeal,  defendants  contend  that  the  district  court 
erred  by  denying  their  motion  for  summary  judgment  be‐
cause,  even  after  resolving  all  factual  inferences  in  favor  of 
Burton,  no  reasonable  jury  could  conclude  that  they  were 
deliberately  indifferent  to  his  serious  medical  needs.  De‐
fendants also claim that they were entitled to invoke the de‐
fense of qualified immunity, which shields government offi‐
cials  from  liability  “for  actions  taken  while  performing  dis‐
cretionary functions, unless their conduct violates clearly es‐
tablished  statutory  or  constitutional  rights  of  which  a  rea‐
sonable person would have known.” Brokaw v. Mercer Cnty., 
235 F.3d 1000, 1022 (7th Cir. 2000). Like the district court, we 
combine our analysis of whether there is a genuine issue of 
material  fact  with  respect  to  Burton’s  constitutional  claim 
and whether defendants were entitled to qualified immunity, 
as the issues are inextricably linked in this case. See Walker v. 
Benjamin,  293  F.3d  1030,  1037  (7th  Cir.  2002)  (“The  district 
court  blended  together  its  analysis  of  whether  there  was  a 
genuine issue of material fact with respect to Walker’s claim 
and  whether  the  defendants  were  entitled  to  qualified  im‐
munity. Under certain circumstances, such as those present‐
ed here, the two inquiries effectively collapse into one.”).  
   We review the denial of summary judgment de novo and 
resolve  all  factual  disputes  in  the  nonmovant’s  favor.  See 
Gibbs v. Lomas, 755 F.3d 529, 536 (7th Cir. 2014). But the exist‐
ence  of  a  factual  dispute  will  not  preclude  summary  judg‐
ment when the dispute does not involve a material fact. See 
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“Only 
disputes over facts that might affect the outcome of the suit 
under the governing law will properly preclude the entry of 
10                                                        No. 14‐3591 

summary  judgment.  Factual  disputes  that  are  irrelevant  or 
unnecessary  will  not  be  counted.”).  And  “[w]hen  opposing 
parties  tell  two  different  stories,  one  of  which  is  blatantly 
contradicted by the record, so that no reasonable jury could 
believe it, a court should not adopt that version of the facts 
for purposes of ruling on a motion for summary judgment.” 
Scott v. Harris, 550 U.S. 372, 380 (2007).  
    As an initial matter, we reject Burton’s argument that the 
district  court’s  decision  denying  qualified  immunity  for  de‐
fendants was not an appealable final decision. See Mitchell v. 
Forsyth,  472  U.S.  511,  530  (1985)  (“[A]  district  court’s  denial 
of a claim of qualified immunity, to the extent that it turns on 
an  issue  of  law,  is  an  appealable  ‘final  decision’ … .”).  De‐
fendants’  arguments  do  not  turn  on  factual  disputes—
defendants  argue  that  even  after  drawing  all  factual  infer‐
ences  in  Burton’s  favor,  it  is  evident  that  their  conduct  did 
not violate his constitutional rights. The case therefore turns 
on issues of law, which may be resolved in this appeal.  
    In determining whether a government official is entitled 
to qualified immunity, we make two inquiries: “(1) whether 
the  facts,  taken  in  the  light  most  favorable  to  the  plaintiff, 
make out a violation of a constitutional right, and (2) wheth‐
er that constitutional right was clearly established at the time 
of the alleged violation.” Williams v. City of Chicago, 733 F.3d 
749,  758  (7th  Cir.  2013).  Burton’s  constitutional  rights  as  a 
pretrial detainee are derived from the Due Process Clause of 
the  Fourteenth  Amendment,  which  prohibits  deliberate  in‐
difference  to  his  serious  medical  needs.  Pittman  v.  Cnty.  of 
Madison,  746  F.3d  766,  775  (7th  Cir.  2014).  This  standard  is 
essentially the same as the Eighth Amendment’s prohibition 
against  cruel  and  unusual  punishment,  which  applies  to 
No. 14‐3591                                                        11

convicted  prisoners.  See  Smego  v.  Mitchell,  723  F.3d  752,  756 
(7th Cir. 2013).  
   To prove a claim for deliberate indifference, Burton must 
show  that  the  alleged  conditions  were  objectively  serious 
enough  to  amount  to  a  constitutional  deprivation  and  that 
defendants  possessed  a  sufficiently  culpable  state  of  mind. 
See Chapman v. Keltner, 241 F.3d 842, 845 (7th Cir. 2001). The 
subjective  element  “requires  more  than  negligence  and  it 
approaches intentional wrongdoing. The Supreme Court has 
compared  the  deliberate  indifference  standard  to  that  of 
criminal recklessness.” Holloway v. Delaware Cnty. Sheriff, 700 
F.3d 1063, 1073 (7th Cir. 2012) (internal citation omitted).  
    In  denying  defendants’  motion  for  summary  judgment, 
the  district  court  found  that  disputed  questions  of  material 
fact existed as to whether defendants were deliberately indif‐
ferent to Burton’s serious medical needs. Specifically, the dis‐
trict court held that a reasonable jury could find that the fol‐
lowing  conduct  violated  Burton’s  constitutional  rights:  (1) 
stopping Burton’s prescribed medication, including his pain 
medication, for over a week after he was detained; (2) refus‐
ing  to  contact  Burton’s  primary  care  physician  or  prescribe 
narcotic pain medication, despite Burton’s supposedly pain‐
ful  withdrawal  symptoms;  (3)  refusing  to  provide  Burton 
with  a  second  mattress;  and  (4)  refusing  to  provide  Burton 
with physical therapy and failing to effectively treat Burton’s 
rash and rectal bleeding. We address each of these issues in 
turn.  
   A. Delay in Receiving Medication  
   When Burton checked into the JCDC, he had nine differ‐
ent  prescription  medications  with  him,  including  Norco. 
12                                                         No. 14‐3591 

Under  JCDC  policy,  when  an  inmate  is booked  into  jail,  his 
medications  are  confiscated  and  must  be  approved  by  the 
jail  medical  department  before  they  are  dispensed.  Burton 
contends, and the district court accepted, that after Burton’s 
booking on September 23, 2009, he did not receive any medi‐
cation  until  October  1,  2009.  But  Burton’s  own  sworn  state‐
ments  conflict  with  this  version  of  the  facts.  In  his  deposi‐
tion, which took place months before Burton first raised this 
argument before the district court, Burton stated that  he re‐
ceived Ultram after meeting with Menard on September 25, 
that  Nurse  Gill  ordered  his  Ultram  on  September  25,  and 
that  he  had  informed  Dr.  Verghese  that  he  was  taking  Ul‐
tram on September 29. These statements are consistent with 
JCDC  medical  records,  which  show  that  Ultram  was  dis‐
pensed on September 25, 2009.  
    We therefore reject Burton’s belated attempt to claim that 
his  medications  were  withheld  for  nine  days.  This  claim  is 
“blatantly contradicted” by his deposition testimony, and as 
such, the district court should not have accepted this version 
of  the  facts,  even  when  ruling  on  a  motion  for  summary 
judgment. Scott, 550 U.S. at 380.  
    In  considering  whether  a  two‐day  delay  in  receiving 
medication  implicates  the  Constitution,  we  must  keep  in 
mind  that  “the  infliction  of  suffering  on  prisoners  can  be 
found  to  violate  the  Eighth  Amendment  only  if  that  inflic‐
tion  is  either  deliberate,  or  reckless  in  the  criminal  law 
sense.”  Duckworth  v.  Franzen,  780  F.2d  645,  652–53  (7th  Cir. 
1985),  abrogated  on  other  grounds;  see  also Wilson  v.  Seiter,  501 
U.S.  294,  297  (“[O]nly  the  unnecessary  and  wanton  infliction 
of  pain  implicates  the  Eighth  Amendment,  a  prisoner  ad‐
vancing such a claim must, at a minimum, allege deliberate 
No. 14‐3591                                                     13

indifference  to his  serious medical  needs.”  (internal  citation 
and  quotation  marks  omitted)).  “Negligence,  gross  negli‐
gence, or even ‘recklessness’ as that term is used in tort cas‐
es, is not enough.” Shockley v. Jones, 823 F.2d 1068, 1072 (7th 
Cir. 1987).  
    Here, Burton does not claim, or present any evidence that 
would support a claim, that defendants deliberately or even 
recklessly  delayed  the  distribution  of  his  pain  medication. 
Although  we  recognize  the  importance  of  prompt  medical 
aid  for  a  patient’s  necessary  medical  treatment  when  he  is 
detained  or  incarcerated,  without  evidence  that  defendants 
acted with the requisite bad intent in delaying the dispensa‐
tion of his medication, Burton’s allegations are insufficient to 
sustain a deliberate indifference claim. Put simply, a two‐day 
delay  is  not  enough,  standing  alone,  to  show  a  culpable 
mental state. The delay may or may not have been negligent, 
but it did not constitute deliberate indifference for purposes 
of the Due Process Clause of the Fourteenth Amendment.  
   B. Failure  to  Contact  Burton’s  Primary  Care  Physician 
      or Prescribe Norco 
    Burton  next  contends  that  because  the  medical  staff  ig‐
nored his requests for narcotic pain medication and refused 
to  contact  his  primary  care  physician  who  had  previously 
prescribed  Norco,  he  suffered  extreme  post‐surgical  pain 
and  withdrawal  symptoms.  We  agree  with  defendants  that 
no  reasonable  jury  could  conclude  that  the  failure  to  pre‐
scribe  narcotic  pain  medication  or  contact  a  doctor  who 
would prescribe it amounted to deliberate indifference. Sure‐
ly  Burton  would  have  preferred  Vicodin  to  Ultram,  or  to 
have seen a doctor who would have prescribed narcotics, but 
14                                                      No. 14‐3591 

detainees  are  not  entitled  to  receive  “unqualified  access  to 
healthcare.” Hudson v. McMillian, 503 U.S. 1, 9 (1992).  
    Moreover,  we  recognize  that  “[t]here  is  not  one  ‘proper’ 
way  to  practice  medicine  in  a  prison,  but  rather  a  range  of 
acceptable  courses  based  on  prevailing  standards  in  the 
field.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). Ac‐
cordingly,  to  demonstrate  that  defendants  acted  with  delib‐
erate  indifference,  Burton  must  show  that  the  medical  de‐
fendants’ refusal to prescribe Norco was “such a substantial 
departure from accepted professional judgment, practice, or 
standards, as to demonstrate that the person responsible ac‐
tually  did  not  base  the  decision  on  such  a  judgment.”  Id. 
(quoting Sain v. Wood, 512 F.3d 886, 895 (7th Cir. 2008)).  
    Burton  presented  no  such  evidence;  in  fact,  the  record 
suggests  that  the  decision  to  prescribe  non‐narcotic  pain 
medication  was  a  reasonable  one.  This  was  the  course  of 
treatment recommended by Dr. Verghese—Burton’s own or‐
thopedic  surgeon—immediately  after  his  surgery.  The  deci‐
sion  to  prescribe  non‐narcotic  pain  medication  was  reaf‐
firmed  by Dr. Verghese several times after thorough exami‐
nations,  and  was  supported  by  a  reasonable  medical  expla‐
nation:  synthetic  opiates  have  less  addictive  potential  than 
non‐synthetic opiates such as Norco.  
    Although  Dr.  Zumwalt  followed  a  different  course  of 
treatment in prescribing Norco, “[m]ere differences of opin‐
ion  among  medical  personnel  regarding  a  patient’s  appro‐
priate treatment do not give rise to deliberate indifference.” 
Estate of Cole v. Fromm, 94 F.3d 254, 261 (7th Cir. 1996). In oth‐
er words, evidence that another doctor would have followed 
a different course of treatment is insufficient to sustain a de‐
liberate indifference claim. 
No. 14‐3591                                                      15

    Burton  also  fails  to  present  any  objective  evidence  that 
his painful withdrawal symptoms created a serious medical 
need  for  Norco.  Burton’s  after‐the‐fact  description  of  his 
symptoms  is  not  objective  evidence  of  a  serious  medical 
need  for  narcotic  drugs,  especially  given  that  two  trained 
medical  professionals  concluded  otherwise.  Moreover,  Bur‐
ton’s  own  primary  care  doctor  testified  that  Burton  had  no 
medical  need  for  Norco  whatsoever.  In  his  deposition,  Dr. 
Zumwalt  stated  that  Burton  was  not  prescribed  Norco  for 
long enough to become addicted, and that withholding nar‐
cotic  medication  would  not  put  Burton  at  risk  of  medical 
complications.  Cf.  Wilson  v.  Hosey,  No.  09‐C‐7777,  2012  WL 
957488,  at  *7  (N.D.  Ill.  Mar.  15,  2012)  (granting  summary 
judgment for defendant where plaintiff’s only evidence that 
he  needed  medical  treatment  was  his  testimony,  which  was 
contradicted by testimony by plaintiff’s doctor).  
   C. Failure to Provide a Second Mattress 
     Defendants also dispute that a triable issue of fact exists 
as  to  whether  the  failure  to  give  Burton  a  second  mattress 
amounted  to  cruel  and  unusual  punishment.  The  district 
court  held  that  a  reasonable  jury  could  conclude  that  this 
conduct deprived Burton of “the minimal civilized measure 
of life’s necessities.” But the Supreme Court has clarified that 
conditions of confinement of this kind involve “deprivations 
of essential food, medical care, or sanitation.” Rhodes v. Chap‐
man, 452 U.S. 337, 348 (1981) (emphasis added). Burton pre‐
sents no evidence to support his allegation that sleeping on a 
single  mattress  amounted  to  a  deprivation  of  this  magni‐
tude. Instead, Burton’s treating physician examined his con‐
dition  and  concluded  that  a  second  mattress  was  unneces‐
sary because it would not affect his condition at all. Without 
16                                                                No. 14‐3591 

some evidence that defendants’ conduct deprived Burton of 
essential  medical  care,  no  reasonable  jury  could  conclude 
that  Burton’s  conditions  of  confinement  amounted  to  cruel 
and unusual punishment.2  
      D. In‐Cell Physical Therapy and Treatment for Burton’s 
         Rash and Rectal Bleeding 
    Finally, defendants contend that no reasonable jury could 
find that defendants were deliberately indifferent to Burton’s 
serious need for physical therapy and treatment for his rash 
and rectal bleeding. We agree.  
     Dr.  Verghese  twice  prescribed  physical  therapy  for  Bur‐
ton’s  hip  and  tennis  elbow.  The  JCDC  medical  staff  did  not 
ignore  this  advice;  soon  after  Dr.  Verghese  issued  his  first 
prescription,  Nurse  Gill  called  him  to  discuss  it.  In  this 
phone  call,  Dr.  Verghese  informed  Nurse  Gill  that  in‐cell 
therapy would be sufficient, and that outside physical thera‐
py  was  unnecessary. Accordingly,  Nurse  Gill  provided  Bur‐
ton with instructions and a towel to perform in‐cell exercis‐
es.  Burton  admits  that  he  did  not  follow  these  instructions, 
supposedly  because  they  were  inadequate.  When  Dr.  Ver‐
ghese again prescribed physical therapy several months lat‐
er, he did so on the condition that Burton convince the court 
to  allow  it,  which  suggests  that  it  was  not  medically  neces‐
sary. 


                                                 
2  Although  the  district  court  issued  an  order  in  Burton’s  criminal  case 

requesting  that  the  sheriff  provide  Burton  with  a  second  mattress,  de‐
fendants’ failure to comply is insufficient in itself to sustain a deliberate 
indifference  claim,  which  requires  some  evidence  of  a  serious  medical 
need. See Wilson, 501 U.S. at 298.  
No. 14‐3591                                                       17

    Even  assuming  that  Burton  had  a  serious  medical  need 
for  outside  physical  therapy  or  more  thorough  instructions 
from the JCDC staff, Burton fails to present evidence that the 
medical  defendants,  who  contacted  Dr.  Verghese  and  fol‐
lowed  his  recommendations  for  treatment,  acted  with  the 
requisite  state  of  mind  for  deliberate  indifference.  On  these 
facts,  it  is  difficult  to  even  conclude  that  defendants  were 
negligent.  There  is  therefore  no evidence  from  which a  rea‐
sonable jury could conclude that defendants consciously dis‐
regarded Burton’s serious medical need for physical therapy.  
    Likewise,  we  disagree  that  a  reasonable  jury  could  find 
that defendants’ treatment of Burton’s rash and rectal bleed‐
ing  amounted  to  deliberate  indifference.  Burton  does  not 
contend  that  he  was  ever  denied  treatment  for  these  condi‐
tions—instead, the record shows that the medical defendants 
promptly  responded  to  Burton’s  complaints  and  prescribed 
medication.  Burton  does  not  present  any  evidence  that  de‐
fendants’  course  of  treatment  fell  below  prevailing  medical 
standards, nor does he dispute that his conditions eventually 
resolved, which suggests that the chosen course of treatment 
was effective.  
                         III.  Conclusion 
   Because  no  reasonable  jury  could  find  that  defendants’ 
conduct  violated  Burton’s  constitutional  rights,  the  medical 
and non‐medical defendants were entitled to invoke the de‐
fense of qualified immunity, and the district court’s decision 
denying  defendants’  motion  for  summary  judgment  is 
REVERSED and the case REMANDED for entry of judgment for 
the defendants.